Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action correspond ds to application 14/874,576 which was filed on 10/05/2015.

Response to Amendment
In the reply filed 9/8/2022, claims 1, 7, and 13 have been amended. No new claims have been cancelled and no new claims have been added.  Claims 1, 3, 5-7, 9, 11-13, 15, 17-19 and 21-22 stand pending.

Response to Arguments
Applicant’s arguments filed 9/8/2022 have been fully considered but are moot in view of new grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8, and 12-13 of U.S. Patent No. 10417206 in view of Ray et al. (US2012/0323877), hereinafter Ray, and Stamm et al. (US2013/0345971), hereinafter Stamm.  Although the claims at issue are not identical, they are not patentably distinct from each other.  All the limitations in claims 1, 7, and 13 of the instant application are found in claims 1-2, 7-8, and 12-13 of US Patent No. 10417206 except for using public sources in addition to private and semi-private sources as well as obtaining the second private data from the private database.  However, Ray and Stamm in the field of information retrieval, teach using private, semi-private, and public sources (Ray, [0011, 0013, 0020, 0056, 0072], note searching data in public spaces, semi-private spaces, and private spaces) (Stamm, [0031-0033, 0035-0039], note cross linking information from other spaces using the tags, e.g. cross linking keys; note the other spaces include public (e.g. internet), semi-private (e.g. social networks), and private spaces (e.g. emails)); retrieving, based on the one or more cross-linking keys, second private data, different from the first private data, from the private database (Ray, [0011-0015, 0020-0021, 0056, 0072], note when a people-centric query is identified the system may return the persons record, e.g. private data, and then other private data using the cross-linking keys, e.g. name, such as contact information from the private database; note that the user can adjust these customized actions) (Stamm, [0028-0032, 0035-0038], note using the tags to obtain second private data such as other accessible data (e.g., credentials, navigation directions, predicted time of travel durations, Internet accessible content, and the like) related to the information contained in the previous communications, e.g. the private database). 
It would have been obvious to one of ordinary skill in the art before the effective date of filing, with the teachings of the patent 10417206, Ray, and Stamm to modify patent 10417206 to incorporate the data sources and information retrieval of Ray and Stamm as modified because this would improve the efficiency of the system and accessibility of the data (Ray, [0002]) (Stamm, [0002]).

Application 14/874,576
Patent 10,417,206
1, 7, and 13. A method, implemented on a computing device having at least one processor, storage, and a communication platform capable of connecting to a network for searching data, the method comprising: constructing, via machine learning, a person centric space by cross-linking information from public, semi-private, and private spaces via cross-linking keys; 

receiving a request related to a person for searching data in the person centric space; 
retrieving, based on the request, first private data from a private database associated with the person-centric space; 

extracting, from the first private data, a plurality of entities;
determining, based on the first private via machine learning, a domain to which the first private data belongs
selecting, based on the domain, one or more of the plurality of entities as cross-linking keys in the domain; 

retrieving, based on the one or more cross-linking keys, second private data, different from the first private data, from the private database; 
retrieving one or more of semi-private data or public data from a second database associated with the person-centric space, the second database being disjoint from the private database; and 







generating a card to be presented to the person, wherein the card includes the second private data and the one or more of the semi-private data or public data and is of a type determined based on an intent of the person estimated based on the request and knowledge derived from the person- centric space.
1, 7, and 12. A method, implemented on a computing device having at least one processor, storage, and a communication platform capable of connecting to a network for associating data from different sources to generate a person-centric space including information relevant to a person, the method comprising: 


obtaining information related to the person in response to receiving a query; obtaining first data from a first source private to the person based on the information; 


determining a domain associated with the first data; 



identifying, based on the domain, one or more cross-linking keys from the first data; 


obtaining second data from at least one second source based on the one or more cross-linking keys; 
generating cross-linked data by associating the first data with at least a portion of the second data based on the one or more cross-linking keys; 


generating the person-centric space based on the cross-linked data, the person centric space being updated based on obtaining updated first data, wherein the first data is updated in accordance with a schedule determined based on a type of the first source from which the first data is obtained; 

determining an intent of the person based on the query; and generating an answer card to be presented to the person in response to the query, wherein the answer card includes at least some of the cross-linked data determined based on the intent.



2, 8, and 13. The method of claim 1, wherein the at least one second source is one of: a private data source and a semi-private data source.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 11-13, 15, 17-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US2012/0323877), hereinafter Ray, in view of Stamm et al. (US2013/0345971), hereinafter Stamm, and Hakkani-Tur et al. (US2017/0024375), hereinafter Hakkani-Tur.

Regarding claim 1, Ray et al. discloses a method, implemented on a computing device having at least one processor, storage, and a communication platform capable of connecting to a network for searching data, the method comprising:
constructing, via machine learning, a person centric space by cross-linking information from public, semi-private, and private spaces via cross-linking keys (Ray, [0030-0031], note using data-driven learning has function technique; note using hamming distances);
receiving a request related to a person for searching data in the person centric space (Ray, [0011, 0013, 0020, 0056, 0072], note a people-centric query can be described as a search query where an intent or focus of a particular query is to retrieve information associated with an individual or individuals; note searching data in public spaces (ex. internet), semi-private spaces (ex. social networks), and private spaces (ex. Contact information or personal information the user did not opt-out of sharing); note Ray teaches an example of linking social network information, e.g. semi-private data, with search results and teaches that example is not limited to any particular type of search corpus and therefore is interpreted to teach linking all public, semi-private, and private spaces; note the person’s name is used to search and link other spaces and is interpreted as a cross-linking key.  Since these spaces are accessed in response to a person centric query and linked together for the results, it is interpreted as a person centric space constructed by linking information from public, semi-private, and private spaces);
retrieving, based on the request, first private data from a private database associated with the person-centric space (Ray, [0011-0015, 0020-0021, 0056, 0072], note retrieving data based on the identified person, e.g. entity, from a first corpus of information which can be representative of local, internet, and other networked repositories; note a database is a data structure and since the corpus is search it is interpreted to be associated with the person-centric space; note searching data in public spaces (ex. internet), semi-private spaces (ex. social networks), and private spaces (ex. Contact information or personal information the user did not opt-out of sharing));
selecting one or more of the plurality of entities as cross-linking keys in the domain (Ray, [0011, 0013, 0020-0021, 0056, 0072], note the person’s name from the query is determined and is used to search and link other spaces for the results, therefore it is interpreted as a cross-linking key; note searching data in public spaces (ex. internet), semi-private spaces (ex. social networks), and private spaces (ex. Contact information or personal information the user did not opt-out of sharing));
retrieving, based on the one or more cross-linking keys, second private data, different from the first private data, from the private database (Ray, [0011-0015, 0020-0021, 0056, 0072], note when a people-centric query is identified the system may return the persons record, e.g. private data, and then other private data using the cross-linking keys, e.g. name, such as contact information from the private database; note that the user can adjust these customized actions);
retrieving one or more of semi-private data or public data from a second database associated with the person-centric space, the second database being disjoint from the private database (Ray, [0013, 0020-0021, 0025, 0056, 0072], note customizable actions to be performed in addition to returning the information from the private database based on the cross-linking keys (e.g. name); note that these customizable actions include searching semi-private and public databases; note retrieving information from other data sources associated with the person-centric space based on the cross-linking key, e.g. name; note searching one or more indexed data structures, where the first and second databases are the data structures and are disjoint from each other because there are more than one; note searching data in public spaces (ex. internet), semi-private spaces (ex. social networks), and private spaces (ex. Contact information or personal information the user did not opt-out of sharing)); 
presenting results to the person, wherein the results include the second private data and the one or more of the semi-private data or public data and is of a type determined based on an intent of the person estimated based on the request and knowledge derived from the person-centric space (Ray, [0011, 0013-0014, 0025, 0072], note determining the query’s intent and returning results based on that determination, e.g. rendering the search results in different ways based on intent type; note the results include the knowledge from the search in public spaces (ex. internet), semi-private spaces (ex. social networks), and private spaces (ex. Contact information or personal information the user did not opt-out of sharing));
While Ray teaches searching various sources for private data related to a first person and retrieving results from various sources of a type determined based on an intent of the person estimate based on the request and presenting them to the user, Ray does not specifically teach extracting, from the first private data, a plurality of entities; determining, based on the first private via machine learning, a domain to which the first private data belongs; selecting, based on the domain, one or more of the plurality of entities as cross-linking keys in the domain; and generating a card to be presented to the person, wherein the card includes the first data and the second data; However, Stamm is in the same field of endeavor, information retrieval, and Stamm teaches:
constructing a person centric space by cross-linking information from public, semi-private and private spaces (Stamm, [0031-0033, 0035-0039], note cross linking information from other spaces using the tags, e.g. cross linking keys; note the other spaces include public (e.g. internet), semi-private (e.g. social networks), and private spaces (e.g. emails));
retrieving, based on the request, first private data from a private database associated with the person-centric space (Stamm, [0020], note retrieving first private data from a communications database such as email)
extracting, from the first private data, a plurality of entities (Stamm, [0020, 0028-0032], note the user data analysis (UDA) may tag or classify portions of the private data, e.g. extracting entities; note determining domain from the first private data in the email data to be a shipping domain);
determining, based on the first private, a domain to which the first private data belongs (Stamm, [0020, 0028-0032], note using the extracted entities, e.g. tags or classified portions, to determine the domain from the first private data, e.g. shipping domain);
selecting, based on the domain, one or more of the plurality of entities as cross-linking keys in the domain (Stamm, [0028-0032], note using the determined tags or classified portions as cross-linking keys, such as a package tracking card, e.g. domain, would use the event and activities tag of a tracking number based on the domain being a shipping domain);
retrieving, based on the one or more cross-linking keys, second private data, different from the first private data, from the private database (Stamm, [0028-0032, 0035-0038], note using the tags to obtain second private data such as other accessible data (e.g., credentials, navigation directions, predicted time of travel durations, Internet accessible content, and the like) related to the information contained in the previous communications, e.g. the private database).
generating a card to be presented to the person, wherein the card includes the second private data and the one or more of the semi-private data or public data and is of a type determined based on an intent of the person estimated based on the request and knowledge derived from the person-centric space (Stamm, [0031-0032, 0035-0039], note generating information cards based on different categories of information linked together; note the information linked together include public (e.g. internet), semi-private (e.g. social networks), and private spaces (e.g. emails) and is knowledge derived from the person-centric space; note is of the type determined based on an intent, such as shipping information of a person.  When combined with the previously cited reference this would be for the private and semi-private or public data as taught by Ray);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Stamm as modified because this would improve the efficiency of the system and accessibility of the data (Stamm, [0002]).
While Ray as modified teaches searching various sources for private data related to a first person and retrieving results from various sources of a type determined based on an intent of the person estimate based on the request and presenting them to the user, Ray as modified does not specifically teach using machine learning to determine the domain.  However, Hakkani-Tur is in the same field of endeavor, information retrieval, and Hakkani-Tur teaches:
determining, based on the first private via machine learning, a domain to which the first private data belongs (Hakkani-Tur, [0032-0033, 0077, 0107], note the Semantic Parser Module parses one or more assertions from the data and each assertion delimits a relation between two entities.  The determined relation defines a domain, such as age or spouse, for the entities.  The Semantic Parser Module applies a semantic language model to parse the assertions, which is trained via machine learning.  When combined with the previous references this would be used in the domain determination as taught by Ray and Stamm.  The Utterance-Based Knowledge Tool also applies a machine-learning framework (e.g. Support Vector Machines) to perform classification).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hakkani-Tur as modified because this would improve the relevancy of the results (Hakkani-Tur, [0003]).

Regarding Claim 3:
Ray as modified shows the method as disclosed above;
Ray as modified further teach:
combining the second private data and the one or more of semi-private data or public data to generate combined data (Ray, [0025, 0056, 0072], note combining multiple sources of data in public spaces (ex. internet), semi-private spaces (ex. social networks), and private spaces (ex. Contact information or personal information the user did not opt-out of sharing)) (Stamm, [0028-0032, 0035-0039], note using the tags to obtain second private data such as other accessible data (e.g., credentials, navigation directions, predicted time of travel durations, Internet accessible content, and the like) related to the information contained in the previous communications, e.g. the private database, to combine); and
providing the combined data as a response to the request (Ray, [0056, 0072], note combining multiple sources of data and providing those as a response) (Stamm, [0031-0033, 0035-0039], note cross linking information from other spaces using the tags, e.g. cross linking keys; note the other spaces include public (e.g. internet), semi-private (e.g. social networks), and private spaces (e.g. emails));
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Stamm as modified because this would improve the efficiency of the system and accessibility of the data (Stamm, [0002]).

Regarding Claim 5:
Ray as modified shows the method as disclosed above;
Ray as modified further teach:
wherein the second private data is retrieved based on the intent from the private database associated with the person-centric space (Ray, [0011, 0013-0014, 0021, 0025, 0072], note determining the query’s intent and returning results based on that determination, e.g. rendering the search results in different ways based on intent type; note searching data in public spaces (ex. internet), semi-private spaces (ex. social networks), and private spaces (ex. Contact information or personal information the user did not opt-out of sharing)) (Stamm, [0028-0032, 0035-0038], note using the tags to obtain second private data such as other accessible data (e.g., credentials, navigation directions, predicted time of travel durations, Internet accessible content, and the like) related to the information contained in the previous communications, e.g. the private database).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Stamm as modified because this would improve the efficiency of the system and accessibility of the data (Stamm, [0002]).

Regarding Claim 6:
Ray as modified shows the method as disclosed above;
Ray as modified further teach:
ranking the second private data and the one or more of semi-private data or public data based on the intent (Ray, [0013, 0031], note the name tokens corresponding to each of the identified codewords are then retrieved from the index and ranked; although this does not explicitly apply to the ranking of data based on intent, the concept of ranking can be used and modified by using a scoring procedure disclosed in Ray et al. [0031] to rank the retrieved data and its relevancy to the intent).

Claim 7 discloses substantially the same limitations as claim 1 respectively, except claim 7 is directed to a system while claim 1 is directed to a method. Therefore claim 7 is rejected under the same rationale set forth for claim 1.

Claim 9 discloses substantially the same limitations as claim 3 respectively, except claim 9 is directed to a system while claim 3 is directed to a method. Therefore claim 9 is rejected under the same rationale set forth for claim 3.

Claim 11 discloses substantially the same limitations as claim 5 respectively, except claim 11 is directed to a system while claim 5 is directed to a method. Therefore claim 11 is rejected under the same rationale set forth for claim 5.

Claim 12 discloses substantially the same limitations as claim 6 respectively, except claim 12 is directed to a system while claim 6 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 6.

Claim 13 discloses substantially the same limitations as claim 1 respectively, except claim 13 is directed to a non-transitory machine-readable medium while claim 1 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 1.

Claim 15 discloses substantially the same limitations as claim 3 respectively, except claim 15 is directed to a non-transitory machine-readable medium while claim 3 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 3.

Claim 17 discloses substantially the same limitations as claim 5 respectively, except claim 17 is directed to a non-transitory machine-readable medium while claim 5 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 5.

Claim 18 discloses substantially the same limitations as claim 6 respectively, except claim 18 is directed to a non-transitory machine-readable medium while claim 6 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 6.

Regarding Claim 19:
Ray as modified shows the method as disclosed above;
Ray as modified further teach:
wherein the second private data and the one or more of semi-private data or public data are associated with the same one or more cross-linking keys in the person-centric space (Ray, [0011, 0013, 0020, 0025, 0072], note retrieving data from multiple sources that are associated with the same name, e.g. cross-linking key; note searching data in public spaces (ex. internet), semi-private spaces (ex. social networks), and private spaces (ex. Contact information or personal information the user did not opt-out of sharing)) (Stamm, [0031-0033, 0035-0039], note cross linking information from other spaces using the same tags, e.g. cross linking keys; note the other spaces include public (e.g. internet), semi-private (e.g. social networks), and private spaces (e.g. emails));
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Stamm as modified because this would improve the efficiency of the system and accessibility of the data (Stamm, [0002]).

Regarding Claim 21:
Ray as modified shows the method as disclosed above;
Ray as modified further teach:
providing the a card to be displayed on a device operated by the person, the card including the second private data and the one or more of semi-private data or public data presented in a format that is determined based on the type of the card (Ray, [0011, 0013-0014, 0025, 0072], note determining the query’s intent and returning results based on that determination, e.g. rendering the search results in different ways based on intent type; note the results include the knowledge from the search in public spaces (ex. internet), semi-private spaces (ex. social networks), and private spaces (ex. Contact information or personal information the user did not opt-out of sharing)) (Stamm, [0031-0032, 0035-0039], note generating formatted information cards based on different categories of information linked together; note different categories of information cards relate to different activities.  When combined with the previously cited reference this would be for the private data and the one or more of semi-private data or public data as taught by Ray)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Stamm as modified because this would improve the efficiency of the system and accessibility of the data (Stamm, [0002]).

Regarding Claim 22:
Ray as modified shows the method as disclosed above;
Ray as modified further teach:
wherein the second database is a semi-private database or a public database (Ray, [0011, 0013, 0020-0021, 0025, 0072], note searching data in public spaces (ex. internet), semi-private spaces (ex. social networks), and private spaces (ex. Contact information or personal information the user did not opt-out of sharing); note Ray teaches an example of linking social network information, e.g. semi-private data, with the rest of the search results and teaches that the example is not limited to any particular type of search corpus and therefore is interpreted to teach linking all public, semi-private, and private spaces; note the search corpus’s may be data structures which are databases)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sabulsky et al. (US2014/0351958) teaches building a person-centric space for information retrieval and adding information to a person centric space after data has already been retrieved; Fanous et al. (US2016/0171542) teaches crawling for addition entity data after results have been determined from specified sources; Berner et al. (US2013/0247055) teaches obtaining information based on an intent and executing tasks based on person-centric knowledge; Auerbach et al. (US2005/0223061) teaches determining intent and linking other data based on associated information;
Szucs et al. (US9442930) teaches using machine learning for use with knowledge bases.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                             12/7/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152